DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 11/08/2021, in which, claim(s) 1-32 are pending. Claim(s) 1-2, 9-11, 15, 17, 19-21, 27-28 and 30-31 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 13-16, filed on 11/08/2021, regarding the U.S.C. 102 and 103 rejections of claims 1-32 have been fully considered and are not persuasive.
Applicants argue that “Gerhardt also fails to teach or suggest "transmit a shared encryption key to the electronic lock and at least a second electronic lock" as set forth in claim 1… Vasquez fails to cure Gerhardt's deficiencies”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Applicants admit that Vasquez discloses sharing keys for unlocking doors (Lines 12-13 of page 14 of Remarks), i.e. Vasquez cures Gerhardt's deficiencies; Vasquez teaches transmit a shared encryption key to one or more electronic lock (Fig. 1, [0027], [0031]).
Applicants then argue that “nor does Vasquez describe using its key to "encrypt an instruction””.
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees because Gerhardt reference is used to teach this limitation not Vasquez.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case,. Gerhardt teaches decrypt and execute an instruction to lock or unlock using a shared encryption key ([0007], [0014], [0075] and [0131]); Vasquez teaches sending the key to one or more locking devices (Fig. 1, [0027], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrypt and execute an instruction to lock or unlock using a shared encryption key (as taught by Gerhardt) wherein the key are sent to one or more locking devices (as taught by Vasquez). The motivation/suggestion would have been to provide security for network-enabled devices with wireless communication and monitoring (Vasquez, [0044]).

Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 8, 13-15, 17, 22-23 and 26-27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280783 A1) in view of Juan Vasquez (US 2014/0049366 A1) further in view of Johnson et al. (US 2016/0189453 A1).
Regarding Claim 1, Gerhardt discloses A system comprising: 
a gateway computing device in signal communication with the electronic lock; and a server computing device in signal communication with the electronic lock through the gateway computing device ([0007], “a network (e.g., Internet) web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”); 
wherein the server computing device is configured to: 
encrypt an instruction using the shared encryption key to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0040], “FIG. 4 demonstrates how the user's lock server (403) connects to the web service”, “The server is also responsible for transmitting lock and unlock commands”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmit the encrypted instruction to at least the gateway computing device ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”); 
wherein the gateway computing device is configured to transmit the encrypted instruction to at least the electronic lock ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”); and 
wherein the electronic lock stores the shared encryption key ([0014], “a remotely operable lock”, [0131], “WPA PSK (Pre-shared key)”) and is configured to: 
attempt, following receipt of the encrypted instruction, decryption of the encrypted instruction using the shared encryption key, and execute the instruction responsive to successful decryption of the encrypted instruction to toggle to either a lock state or an unlocked state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).
Gerhardt does not explicitly teach but Vasquez teaches
transmit a shared encryption key to the electronic lock and at least a second electronic lock ([0027], “the mobile devices 12 are placed within a near field communication (NFC) distance (e.g., less than 0.2 meters(m)) of, brought in contact with, or tapped on the locking devices 18 in order to transfer the keys to the locking devices 18”, see Fig. 1 where the keys are sent to one or more locking devices 18 (i.e. the electronic locks), [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 

The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches
an electronic lock storing a unique encryption key specific to the electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 2, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein the second electronic lock stores: 
a second unique encryption key specific to the second electronic lock (Johnson, [0460], “associates the unit key with the unique ID of the (second electronic) lock”) and 
the shared encryption key (Gerhardt, [0131], “WPA PSK (Pre-shared key)”); and 
wherein the second electronic lock is configured to: 
attempt, following receipt of the encrypted instruction, decryption of the encrypted instruction using the shared encryption key, and execute the instruction based on successful decryption of the encrypted instruction to toggle to either a lock state or an unlocked state based on the instruction (Gerhardt, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to (the second electronic lock of) the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).

Regarding Claim 3, the combined teaching of Gerhardt, Vasquez and Johnson teaches the gateway computing device is in signal communication with the second electronic lock and is further configured to transmit, to the second electronic lock, the encrypted instruction (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks (e.g. second electronic lock)”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”).

Regarding Claim 4, the combined teaching of Gerhardt, Vasquez and Johnson a second gateway device in signal communication with the second electronic lock; wherein the server computing device is further configured to transmit, to the second gateway device, the encrypted instruction; and wherein the second gateway device is configured to transmit, to at least the second electronic lock, the encrypted instruction (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks (e.g. second electronic lock)”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a (second) gateway service to access, administer, and configure the remotely accessible electronic lock system”).

Regarding Claim 5, the combined teaching of Gerhardt, Vasquez and Johnson teaches the shared encryption key is a shared group encryption key associated with a lock group that includes the electronic lock and includes the second electronic lock (Johnson, [0458], “The model key is a shared secret between the August API server 510 and all locks of that model class”).

Regarding Claim 8, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the electronic lock is further configured to attempt, following receipt of a second encrypted instruction received from the server computing device, decryption of the second encrypted instruction (Gerhardt, [0075], “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”) using the unique encryption key key with the unique ID of the lock”).

Regarding Claim 13, the combined teaching of Gerhardt, Vasquez and Johnson teaches the shared encryption key is a symmetric encryption key (Johnson, [0335], “symmetric key encryption”).

Regarding Claim 14, Gerhardt discloses An apparatus comprising: 
one or more processors ([0200], “one or more processors”); a network interface configured for communication with one or more gateway computing devices and configured for communication with a plurality of electronic locks through the one or more gateway computing devices ([0040], “FIG. 4 demonstrates how the user's lock server (403) connects to the web service”, “The server is also responsible for transmitting lock and unlock commands”, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”); 
memory ([0209], “semiconductor memory devices”) storing instructions that, when executed by the one or more processors, cause the apparatus to: 
encrypt, using the shared encryption key, an instruction to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0040], “The server is also responsible for transmitting lock and encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmit, via the network interface and to the plurality of electronic locks through the one or more gateway computing devices, the encrypted instruction ([0007], “The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0075], “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”); and 
wherein receipt of the encrypted instruction by one of the electronic locks of the plurality of electronic locks causes that electronic lock to attempt decryption of the encrypted instruction using the shared encryption key ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
transmit, via a network interface and to the plurality of electronic locks, a shared encryption key ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock of the plurality of electronic locks stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 15, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the instructions, when executed by the one or more processors, further cause the apparatus to generate the instruction based on receipt of a command from a user-operated device, wherein the command is either a lock command or an unlock command (Gerhardt, [0008], “A user may use the web service by executing a software application on their portable electronic device, which can lock 

Regarding Claim 17, Gerhardt discloses An electronic lock ([0014], “a remotely operable lock”) comprising: 
one or more processors; a network interface configured for communication with a gateway computing device and configured for communication with a server computing device through the gateway computing device ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”, [0008], “A user may use the web service by executing a software application on their portable electronic device, which can lock and unlock the door”, [0151], “web interface”); 
memory ([0072], “local memory store”) storing instructions that, when executed by the one or more processors, cause the electronic lock to: 
store, in the data store, a shared encryption key ([0131], “WPA PSK (Pre-shared key)”), 
receive, via the network interface and from the server computing device, an encrypted instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, [0151], “web interface”), 
attempt, using the shared encryption key, decryption of the encrypted instruction, and execute an instruction obtained upon successful decryption of the encrypted instruction to toggle to either a lock state or an unlock state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
a shared encryption key received from the server computing device ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), wherein the shared encryption key is an encryption key shared with the electronic lock and at least a second electronic lock ([0027], “the mobile devices 12 are placed within a near field communication (NFC) distance (e.g., less than 0.2 meters(m)) of, brought in contact with, or tapped on the locking devices 18 in order to transfer the keys to the locking devices 18”, see Fig. 1 where the keys are sent to one or more locking devices 18 (i.e. the electronic locks)”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
a data store storing a unique encryption key specific to the electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 22, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the electronic lock is an electronic door lock (Gerhardt, [0037], “The action or command is performed on a lock or lock server associated with the tag identifier to actuate the door lock”).

Regarding Claim 23, Gerhardt discloses A method comprising: 
in a network comprising a server computing device, one or more gateway computing devices, and a plurality of electronic locks, and wherein each electronic lock is in signal communication with the server computing device through one of the one or more gateway computing devices ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as gateway service to access, administer, and configure the remotely accessible electronic lock system”): 
encrypting, by the server computing device, an instruction using the shared encryption key to obtain an encrypted instruction, wherein the instruction is either a locking instruction or an unlocking instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system” using the shared key in [0131], “WPA PSK (Pre-shared key)”), and 
transmitting, by the server computing device and to the plurality of electronic locks through the one or more gateway computing devices, the encrypted instruction ([0007], “The website acts as a gateway service”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”); and 
wherein receipt of the encrypted instruction by one of the electronic locks of the plurality of electronic locks causes that electronic lock to attempt decryption of the encrypted instruction using the shared encryption key ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”).
Gerhardt does not explicitly teach but Vasquez teaches
transmitting, by the server computing device and to the plurality of electronic locks, a shared encryption key ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasquez with the disclosure of Gerhardt. The motivation/suggestion would have been to provide security for network-enabled devices.
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 26, the combined teaching of Gerhardt, Vasquez and Johnson teaches including, by the server computing device, the encrypted instruction in a message that indicates whether the message is a global message intended for consumption by each electronic lock of the plurality of electronic locks (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable (of the plurality of electronic) locks”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The (global message of) encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”).

Regarding Claim 27, Gerhardt discloses A method comprising: 
in a network comprising a server computing device, one or more gateway computing devices, and a plurality of electronic locks, and wherein each electronic lock is in signal communication with the server computing device through one of the one or more gateway computing devices ([0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”): 
storing, by each electronic lock of the plurality of electronic locks, a shared encryption key ([0131], “WPA PSK (Pre-shared key)”), 
receiving, by each electronic lock, an encrypted instruction from the server computing device ([0007], “The website acts as a gateway service”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”), 
attempting, by each electronic lock, decryption of the encrypted instruction using the shared encryption key, and executing, by each electronic lock, an instruction obtained upon successful decryption of the encrypted instruction by toggling to either a lock state or an unlock state based on the instruction ([0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the locking system”, i.e. the encrypted commands are decrypted using the shared key in [0131], “WPA PSK (Pre-shared key)”)).
Gerhardt does not explicitly teach but Vasquez teaches
a shared encryption key received from the server computing device ([0027], “transfer the keys to the locking devices”, [0031], “the central computer 24, and/or the server 40 may selectively share one or more keys of one of the keychains 22 with any one of the other mobile devices 12”), 
Gerhardt and Vasquez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in 
The combined teaching of Gerhardt and Vasquez does not explicitly teach but Johnson teaches wherein each electronic lock stores a unique encryption key specific to that electronic lock ([0460], “associates the unit key with the unique ID of the lock”), 
Gerhardt, Vasquez and Johnson are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Johnson with the combined teaching of Gerhardt and Vasquez. The motivation/suggestion would have been to provide delegated access to a dwelling user, resource owner, or end-user (Johnson, [0002]).

Regarding Claim 32, the combined teaching of Gerhardt, Vasquez and Johnson teaches wherein: the encrypted instruction is included in a message that indicates the message is a global message intended for consumption by each electronic lock of the plurality of electronic locks (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable (of the plurality of electronic) locks”, [0075], “the web service (1201) establishes an encrypted communications system using codes, encryptions or secrets known only to the web service and locking system”, “The (global message of) encrypted data transmitted to the locking system (1202) may contain commands to lock, unlock or otherwise activate the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280783 A1) in view of Juan Vasquez (US 2014/0049366 A1) further in view of Johnson et al. (US 2016/0189453 A1) and further in view of Jorge Perdomo (US 2015/0264626 A1).
Regarding Claim 12, the combined teaching of Gerhardt, Vasquez and Johnson teaches the gateway computing device is configured to route the encrypted instruction from the gateway computing device to the electronic lock through a computing device that is in signal communication with the gateway computing device or the electronic lock (Gerhardt, [0007], “a network (e.g., Internet) accessible system and web service to communicate with remotely operable locks”, “by communicating with a nearby server through encrypted Internet communication protocols”, “the website associated with the service. The website acts as a gateway service to access, administer, and configure the remotely accessible electronic lock system”);
The combined teaching of Gerhardt, Vasquez and Johnson does not explicitly teach but Perdomo teaches the gateway computing device is configured to use a wireless mesh networking protocol to route ([0049], “Wireless Mesh Protocol”).
Gerhardt, Vasquez and Johnson and Perdomo are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perdomo with the combined teaching of Gerhardt, Vasquez .

Allowable Subject Matter
Claims 6-7, 9-11, 16, 18-21, 24-25 and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, alone or in combination teaches the claim limitations of claims 6-7, 9-11, 16, 18-21, 24-25 and 28-31 in view of the other limitations of claims 1, 14, 17, 23 and 27.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENG-FENG HUANG/
Primary Examiner, Art Unit 2497